DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/21/2021 is acknowledged. Claims 1-11, 13, 15-20 and 21-22 remain pending and are the claims addressed below. The objections previously set forth in the 06/22/2021 Office action have been overcome in view of the amendments and are therefore withdrawn. 

Claim Interpretation
Claims 1-11, 13, 15-19 and 21-22 are directed towards an apparatus (i.e., three dimensional printing device). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-19 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIN et al. (US 2018/0333911; of record; provisional application 62/506,523 filed May 5, 2017 qualifies LIN as prior art).
As to claim 1: LIN discloses a system for printing a three-dimensional object ([0006]; FIG. 1 – 3D printing system 100)) equivalent to the claimed three-dimensional printing device. LIN also discloses the system including an open platform 101 comprising a print window 102 (i.e., plane) to a hold a film of a viscous liquid 104 (i.e., photocured material), which includes a photoactive resin ([0206]; FIG. 1) reading on the claimed plane capable of putting a photocured material. 
Moreover, LIN discloses a deposition head 210 also includes a smoother roller 332 (i.e., pusher mechanism) that has an engaged position at a specified distance away from the print window 102 (i.e., plane); where in the engaged position the smoother roller 332 flattens the viscous liquid 320 into a film of the viscous liquid 322 as it traverses the print window 102 ([0214]; FIG. 3A). LIN discloses the smoother roller 332 being engaged a specified distance from the print window 102 ([0214]; [0215]), and referring to FIG. 3A it is evident through LIN’s illustration that the entirety of the smoother roller 332 remains at a distance above the print window 102 so as to never come into direct contact with it. Hence, LIN reads on the claimed pusher mechanism having a contact end above the plane, and the claimed wherein an entire of the pusher mechanism does not contact the plane.
Furthermore, LIN discloses the system comprising a build head 110 (i.e., printing platform) for holding at least a portion of the 3D object 108, where the build head 110 is moved towards the print window 102 such that it is brought into contact with the film of the viscous liquid 104 (i.e., printing platform having a lower surface capable of being immersed into the photocured material) ([0035]; [0171]; FIG. 1 – 3D object 108 is attached to the lower surface of the build head 110) equivalent to the claimed printing platform having a lower surface capable of being immersed into the photocured material. Additionally, LIN discloses a sensor configured to move across the open platform and/or measure a thickness of at least a portion of the film of the viscous liquid, such that the sensor can detect any variation in thickness across the film of the viscous liquid ([0156]; [0174]; [0227]; FIG. 9 – inline profilometer 910). LIN discloses the film of the viscous liquid having a thickness ranging between about 
In regards to the claim recitation “the contact end capable of removing a portion of the photocured material”, it is noted that the smoother roller 332 in LIN is directed at a specified distance above the print window 102 to move the viscous liquid 320 such that it provides a film of viscous liquid 322 along the print window 102 (FIG. 3A); thus, the smoother roller 332 in LIN is removing viscous liquid 320 from one portion of the print window 102 to another and therefore meets the claimed contact end capable of removing a portion of the photocured material. 
LIN discloses a wiper at a distance away from the print window, which is used to flatten the film of the viscous liquid into a desired thickness and/or to remove excess resin from the print window ([0168]). The excess resin disclosed in LIN may be collected and used to deposit an additional film of the viscous liquid over the print window, where a controller uses a computer model of the 3D object to determine theoretical amounts of the viscous liquid in a first printing step ([0169]) such that the thickness of the viscous film can be adjusted to control a thickness of the at least the portion of the 3D object ([0168]). Given the fact that LIN discloses the film of the viscous liquid 104 having a thickness ranging between about 1µm to 1000µm (i.e., 0.001 mm to 1 mm) it can be concluded that LIN is capable of the claimed recitation of intended use, a remnant thickness of the removed photocured material is larger than a thickness of a layer of cured pattern (e.g., if LIN initially deposits a viscous liquid film having a thickness of 1000µm, but only 490µm of the viscous liquid film are used to form part of the 3D object, then the remaining thickness of the viscous liquid film removed by the wiper will be larger (i.e., 510µm) than the 490µm of the viscous liquid film are used to form part of the 3D object).    
capable of removing a portion of the photocured material, and a remnant thickness of the removed photocured material is larger than a thickness of a layer of cured pattern” and “a printing platform having a lower surface capable of being immersed into the photocured material; a maximum immersing depth of the lower surface to a top surface of the photocured material is less than 1 mm” are recitations of intended use. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.  
It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).   
As to claim 2: LIN remains as applied above. LIN further discloses the smoother roller 332 being directed by the controller (i.e., power source) using a linear actuator (i.e., driving assembly) ([0214]) reading on the claimed driving mechanism connected to the pusher mechanism.
As to claim 3: LIN remains as applied above. LIN further discloses the smoother roller 332 (i.e., pusher mechanism) being directed by the controller (i.e., power source) using a linear actuator (i.e., driving assembly) ([0214]) reading on the claimed driving mechanism comprising a power source and a driving assembly connected to the power source.
As to claim 4: LIN remains as applied above. LIN discloses that the deposition head 210 also includes a smoother roller 332 (i.e., pusher mechanism) that has an engaged position at a specified distance away from the print window 102 (i.e., plane); where in the engaged position the smoother roller 332 flattens the viscous liquid 320 into a film of the viscous liquid 322 as it traverses the print window 102 ([0214]; FIG. 3A). Consequently, LIN reads on the claimed pusher mechanism being a scraper or a roller.
As to claim 5: LIN remains as applied above. LIN discloses the system 100 including a light projection device 126 (i.e., projector) which directs a first light having a first wavelength through the print window 102 and into the film of the viscous liquid 104 adjacent to the print window 102; where the first wavelength emitted by the light projection device 126 is selected to produce photo-initiation and is used to create at least a portion of the of the 3D structure on at least the portion of the 3D structure 108 that is adjacent to the build head 100 by curing the photoactive resin in the film of the viscous liquid 104 within a photo-initiation layer 130 ([0209]). Therefore, LIN reads on the claimed projector configured to emit light capable of curing the photocured material.
As to claim 6: LIN discloses a system for printing a three-dimensional object ([0006]; FIG. 1 – 3D printing system 100)) equivalent to the claimed three-dimensional printing device. LIN also discloses the system including an open platform 101 comprising a print window 102 (i.e., plane) to a hold a film of a viscous liquid 104 (i.e., photocured material), which includes a photoactive resin ([0206]; FIG. 1) reading on the claimed plane capable of putting a photocured material. 
Additionally, LIN discloses the system 100 including a deposition head 105 that comprises a nozzle 107 that is in fluid communication with a source of the viscous liquid 109 ([0206]; FIG. 1), and the deposition head 105 being configured to move across the open platform 101 comprising the print window 102 to deposit the viscous liquid 104 (i.e., moveable supplying mechanism) ([0206]; FIG. 1). Thus, LIN reads on the claimed moveable supplying mechanism disposed above the plane and 
Furthermore, LIN discloses the system comprising a build head 110 (i.e., printing platform) for holding at least a portion of the 3D object 108, where the build head 110 is moved towards the print window 102 such that it is brought into contact with the film of the viscous liquid 104 (i.e., printing platform having a lower surface capable of being immersed into the photocured material) ([0035]; [0171]; FIG. 1 – 3D object 108 is attached to the lower surface of the build head 110). Moreover, LIN discloses a sensor configured to move across the open platform and/or measure a thickness of at least a portion of the film of the viscous liquid, such that the sensor can detect any variation in thickness across the film of the viscous liquid ([0156]; [0174]; [0227]; FIG. 9 – inline profilometer 910). LIN discloses the film of the viscous liquid having a thickness ranging between about 1µm to 1000µm (i.e., maximum immersing depth less than 1mm) ([0138]). Therefore, if the build head 110 disclosed in LIN is to come into contact with the film of the viscous liquid 104 which has a thickness ranging between about 1µm to 1000µm, then LIN reads on the claimed maximum immersing depth of the lower surface to a top surface of the photocured material being less than 1mm. 
It is respectfully noted that the recitation “a printing platform having a lower surface capable of being immersed into the photocured material, wherein a maximum immersing depth of the lower surface to a top surface of the photocured material is less than 1 mm” is a recitation of intended use. It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The 
As to claim 7: LIN remains as applied above. LIN further discloses the deposition head being mechanically coupled to a first belt drive motion stage that directs movement of the first deposition head configured to move across the open platform comprising the print window ([0213]) reading on the claimed driving mechanism connected to the moveable supplying mechanism. 
As to claim 8: LIN remains as applied above. In addition to the deposition head being mechanically coupled to a first belt drive motion stage that directs movement of the first deposition head (i.e., driving assembly) ([0213]), LIN further discloses the deposition head being operatively coupled to a controller (i.e., power source) ([0214]), where the controller is configured to direct the deposition head to move across the open platform towards a first direction to deposit the film of the viscous liquid ([0215]); thus, LIN reads on the claimed driving mechanism comprising a power source and a driving assembly connected to the power source. 
As to claim 9: LIN remains as applied above. LIN further discloses the claimed driving mechanism being selected from a group of gears, pulleys, belts, and a combination of gears, pulleys, and belts ([0213]). 
As to claim 10: LIN remains as applied above. LIN further discloses the claimed moveable supplying mechanism being a nozzle ([0206]; FIG. 1 – nozzle 7).
As to claim 11: LIN remains as applied above. LIN discloses the system 100 including a light projection device 126 (i.e., projector) which directs a first light having a first wavelength through the print window 102 and into the film of the viscous liquid 104 adjacent to the print window 102; where the first wavelength emitted by the light projection device 126 is selected to produce photoinitiation and is used to create at least a portion of the of the 3D structure on at least the portion of the 3D structure 108 that is adjacent to the build head 100 by curing the photoactive resin in the film of the 
As to claim 13: LIN discloses a system for printing a three-dimensional object ([0006]; FIG. 1 – 3D printing system 100)) equivalent to the claimed three-dimensional printing device. LIN also discloses the system including an open platform 101 comprising a print window 102 (i.e., plane) to a hold a film of a viscous liquid 104 (i.e., photocured material), which includes a photoactive resin ([0206]; FIG. 1) reading on the claimed plane capable of putting a photocured material. 
Moreover, LIN discloses that the deposition head 210 also includes a smoother roller 332 (i.e., pusher mechanism) that has an engaged position at a specified distance away from the print window 102 (i.e., plane); where in the engaged position the smoother roller 332 flattens the viscous liquid 320 into a film of the viscous liquid 322 as it traverses the print window 102 ([0214]; FIG. 3A). LIN teaches the smoother roller 332 being engaged a specified distance from the print window 102 ([0214]; [0215]), and referring to FIG. 3A it is evident through LIN’s illustration that the entirety of the smoother roller 332 remains at a distance above the print window 102 so as to never come into direct contact with it. Hence, LIN reads on the claimed pusher mechanism having a contact end above the plane, and the claimed an entire of the pusher mechanism does not contact the plane.
LIN discloses a wiper at a distance away from the print window, which is used to flatten the film of the viscous liquid into a desired thickness and/or to remove excess resin from the print window ([0168]). The excess resin disclosed in LIN may be collected and used to deposit an additional film of the viscous liquid over the print window, where a controller uses a computer model of the 3D object to determine theoretical amounts of the viscous liquid in a first printing step ([0169]) such that the thickness of the viscous film can be adjusted to control a thickness of the at least the portion of the 3D object ([0168]). Given the fact that LIN discloses the film of the viscous liquid 104 having a thickness ranging between about 1µm to 1000µm (i.e., 0.001 mm to 1 mm) it can be concluded that LIN is capable 
In regards to the claim recitation “the contact end capable of removing a portion of the photocured material”, it is noted that the smoother roller 332 in LIN is directed at a specified distance above the print window 102 to move the viscous liquid 320 such that it provides a film of viscous liquid 322 along the print window 102 (FIG. 3A); thus, the smoother roller 332 in LIN is removing viscous liquid 320 from one portion of the print window 102 to another and therefore meets the claimed contact end capable of removing a portion of the photocured material. 
The recitation “the contact end capable of removing a portion of the photocured material” is a recitation of intended use. It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).   
LIN discloses the system 100 including a light projection device 126 (i.e., projector) which directs a first light having a first wavelength through the print window 102 and into the film of the viscous liquid 104 adjacent to the print window 102; where the first wavelength emitted by the light projection device 126 is selected to produce photo-initiation and is used to create at least a portion of the of the 3D 
Additionally, the system 100 disclosed in LIN also includes a build head 110 (i.e., printing platform) on which at least a portion of the 3D structure 108 is formed ([0208]; FIG. 1), where the build head 110 is moved towards the print window 102 and brought into contact with the viscous liquid ([0035]; [0171]; FIG. 1). The build head 110 (i.e., build platform) is connected to one or more 3D printing mechanisms 114 by a rod 112, where the 3D printing mechanisms 114 (i.e., platform driving mechanism) include various mechanical structures for moving the build head 110 in a direction towards and/or away from the open platform ([0208]; FIG. 1). Therefore, LIN reads on the claimed printing platform having a lower surface capable of attaching the layer of cured pattern; and a platform driving mechanism configured to drive the printing platform to be immersed into the photocured material. 
Moreover, LIN discloses a sensor configured to move across the open platform and/or measure a thickness of at least a portion of the film of the viscous liquid, such that the sensor can detect any variation in thickness across the film of the viscous liquid ([0156]; [0174]; [0227]; FIG. 9 – inline profilometer 910). LIN discloses the film of the viscous liquid having a thickness ranging between about 1µm to 1000µm (i.e., maximum immersing depth less than 1mm) ([0138]). Therefore, if the build head 110 disclosed in LIN is to come into contact with the film of the viscous liquid 104 which has a thickness ranging between about 1µm to 1000µm, then LIN reads on the claimed maximum immersing depth of the lower surface to a top surface of the photocured material being less than 1mm. 
It is respectfully noted that the recitation “a printing platform having a lower surface capable of being immersed into the photocured material, wherein a maximum immersing depth of the lower surface to a top surface of the photocured material is less than 1 mm” is a recitation of intended use. It See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).
As to claim 15: LIN remains as applied above. LIN further discloses the smoother roller 332 being directed by the controller (i.e., power source) using a linear actuator (i.e., driving assembly) ([0214]) reading on the claimed driving mechanism connected to the pusher mechanism. 
As to claim 16: LIN remains as applied above. Additionally, LIN discloses the system 100 including a deposition head 105 that comprises a nozzle 107 that is in fluid communication with a source of the viscous liquid 109 ([0206]; FIG. 1), and the deposition head 105 (i.e., moveable supplying mechanism) being configured to move across the open platform 101 comprising the print window 102 to deposit the viscous liquid 104 ([0206]; FIG. 1). Thus, LIN reads on the claimed moveable supplying mechanism disposed above the plane and configured to supply the photocured material to the plane. 
As to claim 17: LIN remains as applied above. LIN further discloses the claimed moveable supplying mechanism being a nozzle ([0206]; FIG. 1 – nozzle 7).
As to claim 18: LIN remains as applied above. LIN further discloses the deposition head being mechanically coupled to a first belt drive motion stage that directs movement of the first deposition head configured to move across the open platform comprising the print window ([0213]) reading on the claimed driving mechanism connected to the moveable supplying mechanism.
As to claim 19: LIN remains as applied above. In addition to the deposition head being mechanically coupled to a first belt drive motion stage that directs movement of the first deposition head (i.e., driving assembly) ([0213]), LIN further discloses the deposition head being operatively coupled to a controller (i.e., power source) ([0214]), where the controller is configured to direct the deposition head to move across the open platform towards a first direction to deposit the film of the viscous liquid ([0215]); thus, LIN reads on the claimed driving mechanism comprising a power source and a driving assembly connected to the power source.
As to claim 21: LIN remains as applied above. LIN discloses that the deposition head 210 also includes a smoother roller 332 (i.e., pusher mechanism) that has an engaged position at a specified distance away from the print window 102 (i.e., plane); where in the engaged position the smoother roller 332 flattens the viscous liquid 320 into a film of the viscous liquid 322 as it traverses the print window 102 ([0214]; FIG. 3A). Consequently, LIN reads on the claimed pusher mechanism being a scraper or a roller.
As to claim 22: LIN remains as applied above. LIN further discloses the smoother roller 332 being directed by the controller (i.e., power source) using a linear actuator (i.e., driving assembly) ([0214]) reading on the claimed driving mechanism comprising a power source and a driving assembly connected to the power source.

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
In regards to claim 1 and claim 13, Applicant argues that not only the smoother roller 332, but also the wiper roller 330 and the additional wiper roller 334 in LIN are used to push the viscous liquid 322, and referring to FIGS. 3A and 3B, during pushing the viscous liquid 322, the wiper roller 330 contacts the print window 102 as does the additional wiper roller 334 in FIG. 3C; therefore, LIN fails to , nothing in the claim language precludes there from being additional “pusher mechanisms” that contact the plane; though the claim does require at least one pusher mechanism that does not contact the plane. 
As discussed in the rejections above, LIN discloses a deposition head 210 also includes a smoother roller 332 (i.e., pusher mechanism) that has an engaged position at a specified distance away from the print window 102 (i.e., plane); where in the engaged position the smoother roller 332 flattens the viscous liquid 320 into a film of the viscous liquid 322 as it traverses the print window 102 ([0214]; FIG. 3A). LIN discloses the smoother roller 332 being engaged a specified distance from the print window 102 ([0214]; [0215]), and referring to FIG. 3A it is evident through LIN’s illustration that the entirety of the smoother roller 332 remains at a distance above the print window 102 so as to never come into direct contact with it. Consequently, the Examiner maintains that LIN reads on the claimed pusher mechanism having a contact end above the plane, and the claimed wherein an entire of the pusher mechanism does not contact the plane. 
In regards to claim 6, Applicant argues that the deposition head 210 disclosed in LIN includes the smoother roller 332, the wiper roller 330 and the additional wiper roller 334 wish are used to push the viscous liquid 322 and therefore LIN fails to disclose the claimed supplying mechanism does not include any pusher mechanism as recited in the claim (see page 9 of the arguments/remarks filed 09/21/2021). 
The Examiner respectfully disagrees with this argument. The deposition head disclosed in LIN, whether in FIG. 1 or FIGs. 3A-3C includes a nozzle that dispenses fresh viscous liquid towards the print , nothing in the claim language precludes there from being pusher mechanisms present in the device as a whole; though the claim does require the supplying mechanism does not include any pusher mechanism. 
As discussed in the rejections above, it is the nozzle present in the deposition head of LIN that is the supplying mechanism and the nozzle does not itself include any pusher mechanism and therefore reads on the claimed “wherein the supplying mechanism does not include any pusher mechanism.” 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743